DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 06/15/2022. Claims 1, 5-6, 9, 11, 15-16, and 19 have been amended, and new claims 21-22 have been added. Currently, claims 1-22 are pending and are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the language of the chest tube relief valve having a “minimum opening pressure” as recited in independent claims 1 and 11 does not have support within the specification. Paragraph 0117 of the specification recites “the chest tube relief valve opening pressure”, which teaches that the valve only has a single value in which it opens, while a “minimum opening pressure” appears to suggest that the valve opens at one pressure, and also at any pressure value higher than said one pressure. As such, the newly amended claims rely on new matter not previously described within the specification.
The remaining claims are rejected as being dependent on independent claims 1 and 11
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation wherein the chest tube relief valve has a “minimum opening pressure”, and wherein the second suction level of the pump is “above the minimum opening pressure”. A “minimum” opening pressure does not clearly set forth the metes and bounds of the claim, because a “minimum opening pressure” implies that the valve has more than one pressure at which it opens, and claims 6-7 refer to a “predetermined opening pressure level” which implies only one pressure at which it opens. See MPEP  2173.05(c)(1). For the purpose of examination, the “minimum opening pressure” will be interpreted as “an opening pressure” of the valve.
The remaining claims are rejected as being dependent on independent claims 1 and 11
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 20070078444 A1) in view of Ziegler (WO 2016054051)
Regarding claim 1, Larsson discloses a drainage system (abstract and “chest drainage”, see paragraph 0001) comprising:
a drainage reservoir 2 (fig. 1, container 2, paragraph 0019) configurable to be in fluid communication with a chest tube 5drainage lumen 3 (fig. 1, drainage lumen 3, paragraph 0019); 
a chest tube relief valve 7 in fluid communication with the chest tube drainage lumen (fig. 1, valve 7 that opens to the atmosphere, paragraph 0024, “the valve 7 is opened which causes the pressure in the auxiliary lumen 5 to increase at least to atmospheric pressure since by opening the valve 7 fresh air is supplied to the auxiliary lumen 5” NOTE: valve 7 is in fluid communication with drainage lumen 3 via auxiliary lumen 5). NOTE: valve 7 serves as a relief valve due to the valve opening the auxiliary lumen to open air and reduce negative pressure, 
a pump 1 configurable to be in fluid communication with the chest tube drainage lumen (fig. 1, pump 1, paragraph 0019); a pressure sensor 8 configurable to be in communication with the chest tube drainage lumen 3 (fig. 1, pressure sensor 8, paragraph 0020, “the second pressure sensor 8 can also be placed in the fluid collection container 2 or the drainage lumen 3”); 
a controller 9 (paragraph 0019) in communication with the pressure sensor 8 and the pump 1 (fig. 1, controller 9 connected to pressure sensor 8 and pump 1), wherein the 10controller is configured to actuate the pump at a first suction level sufficient to drain a fluid from the chest tube drainage lumen (paragraph 0024, “the suction pump 1 generates a negative pressure P1, normally about -30 cmH2O), and
wherein the controller is further configured to actuate the pump at a second suction level which is different from the first suction level (paragraph 0024, “The pressure measured with the first pressure sensor 6 is 0 cmH2O or a positive pressure higher than atmospheric pressure, the pressure measured with the second pressure sensor 8 is P2. P2 can for example be -650 cmH2O”, also see paragraph 0009, “a control which controls a suction pump and which therefore increases the suction power of the suction pump”) such that an absence of a predetermined level of attenuation in the second suction level over time is indicative of an obstruction (paragraph 0027, “the second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again. The controller 9 can then automatically decrease the suction power to normal drainage power and can afterwards close the valve 7 in order to start the normal drainage process”, NOTE: which appears to teach that returning to normal suction indicates no blockage, thus not returning to normal suction indicates blockage) in a chest tube CT (see annotated fig. 1 below, chest tube hereinafter labeled “CT”).
Larrson is silent to wherein the chest tube relief valve has an opening pressure and is silent to wherein the second suction level is above the opening pressure.
However, Ziegler teaches wherein a chest tube relief valve has an opening pressure level (paragraph 0009, “the valve may have certain mechanical, characteristics, including but not limited to crack pressure, such that it automatically open when a certain pressure differential exists between the first and second lumen bodies”, paragraph 0046, “and the reading changes to zero to -5cmH2O, the controller may open the valve to air in the valve device”), and wherein the second suction level (paragraph 0046, If they have not returned to normal indicating a blockage or slowing condition is still present, the controller may repeat the clearing procedure. This may be done repeatedly until the tubing is cleared. Alternatively, or additionally, the procedure may change if repeat clearings are necessary. For example, the magnitude of negative pressure used by the suction device to clear the tubing may be increased, and/or the negative pressure may be pulsed.) is higher than the opening pressure level of the chest tube relief valve (paragraph 0046, “if a pressure sensor near the chest is reading around -10 cmH2O to around -20 cmH2O”, the second suction level would be more negative than the range of -10 cmH2O to -20 cmH2O, and the valve opening range is 0 cmH2O to -5 cmH2O).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve disclosed in Larsson such that the valve is configured to be a chest tube relief valve having an opening pressure level, wherein the second suction level is higher than the opening pressure level of the chest tube relief valve, as taught and suggested by Ziegler, for the purposes of automating the relief process by opening the valves at a specified time (see Ziegler, paragraph 0046).
Regarding claim 2, Larsson discloses the device further comprising a drainage tube (see annotated fig. 1 below, drainage lumen 3 is part of a drainage tube DT, drainage tube hereinafter labeled “DT”) in fluid communication with the chest tube drainage lumen 3 (fig. 1, drainage catheter 4 in communication with lumens 3 and 5).

    PNG
    media_image1.png
    240
    668
    media_image1.png
    Greyscale

Regarding claim 3, Larsson discloses wherein the chest tube CT further comprises a chest tube relief 20lumen 5 (fig. 1, auxiliary lumen 5, see paragraph 0024) in fluid communication with the chest tube drainage lumen 3 (fig. 1, relief lumen 5 in communication with drainage lumen 3).
Regarding claim 4, Larsson discloses wherein the chest tube CT is configured to have a passage fluidly coupling the chest tube relief lumen 5 to the chest tube drainage lumen 3 (see annotated fig. 3 below) whereby the passage is located within the chest tube so as to be positioned within a patient body (see annotated fig. 1 below, the passage extends into the catheter 4, which is inside body cavity T).

    PNG
    media_image2.png
    286
    816
    media_image2.png
    Greyscale

Regarding claim 5, Larsson discloses the device wherein the chest tube relief valve 7 in fluid communication with the chest tube relief lumen 5 (fig. 1, valve 7 in communication with lumen 5).
Regarding claims 6-7, Larsson, as modified by Ziegler, discloses wherein the chest tube relief valve has a predetermined opening pressure level (see Ziegler, paragraph 0046, “and the reading changes to zero to -5cmH2O, the controller may open the valve to air in the valve device”), and wherein the second suction level (see Ziegler, paragraph 0046, If they have not returned to normal indicating a blockage or slowing condition is still present, the controller may repeat the clearing procedure. This may be done repeatedly until the tubing is cleared. Alternatively, or additionally, the procedure may change if repeat clearings are necessary. For example, the magnitude of negative pressure used by the suction device to clear the tubing may be increased, and/or the negative pressure may be pulsed”) is higher than the predetermined opening pressure level of the chest tube relief valve (see Ziegler, paragraph 0046, “if a pressure sensor near the chest is reading around -10 cmH2O to around -20 cmH2O”, the second suction level would be more negative than the range of -10 cmH2O to -20 cmH2O, and the valve opening range is 0 cmH2O to -5 cmH2O”)
Regarding claim 8, Larsson discloses wherein the second suction level is higher than the first suction level (paragraph 0024, “…P1, normally about -30 cmH2O… P2 can for example be -650 cmH2O”, thus P2 is higher than P1).
Regarding claims 9 and 19, Larsson discloses wherein the attenuation in the second suction level at the predetermined level of attenuation is indicative of a lack of the obstruction in the chest tube (see analysis of claim 1 above, also see paragraph 0027, “The second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again. The controller 9 can then automatically decrease the suction power to normal drainage power and can afterwards close the valve 7 in order to start the normal drainage process.”, thus appears to teach and/or suggest that an attenuation in the second suction level is indicative of a lack of the obstruction in the chest tube), but is silent to wherein the attenuation in the second suction level rising above the predetermined level of attenuation is indicative of a lack of the obstruction in the chest tube.
However, one of ordinary skill in the art would appreciate that a controller with a predetermined level of attenuation would send a signal to the valve when the attenuation level measured is equal to or rises above the predetermined attenuation level, since otherwise the valve disclosed in Larsson would not function as intended if the attenuation level measured is slightly higher than the predetermined attenuation level. For instance, if the pressure sensor indicates that a clot C has been removed, and the measured pressure difference after the removal of the clot was greater than expected, one of ordinary skill in the art would appreciate that the valve would still close and indicate a lack of blockage.
Regarding claim 10, Larsson discloses substantially the device of claim 1, but fails to teach wherein the controller is configured to provide an alert when an obstruction is detected. 
However, Ziegler teaches wherein a controller is configured to provide an alert when an obstruction is detected (paragraph 0035, “Pressure sensed at one or more location is used to determine whether there is an impediment to fluid flow through the system, if an impediment is detected, an audible alarm may sound, and/or the controller may automatically control the valve device is clear the drainage tube and or chest tube.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed in Larsson to provide an alert when an obstruction is detected, as taught in Ziegler, for the purposes of maintaining proper suction by alerting the clinician to allow for timely intervention (see Ziegler, paragraph 0047, When a clog is detected, the chest drainage system sounds an alarm to alert the clinician, allowing for timely intervention.”).
Regarding claim 11, Larsson discloses a method of draining (abstract and “chest drainage”, see paragraph 0001), comprising: 
receiving a fluid through a chest tube drainage lumen 3 (fig. 1, chest tube drainage lumen 3, see paragraph 0024, “This causes the body fluid to be sucked form the cavity T through the drainage lumen 3 into the fluid collection chamber 2”) which is in fluid communication with a chest tube relief valve 7 (fig. 1, valve 7 opens to lumen 5 to fresh air and reduces negative pressure within the lumen, paragraph 0024, “The suction pump 1 generates a negative pressure P1, normally about -30 cmH2O… the first and second pressure sensors 7, 8 measure the same pressure P1…The valve 7 is opened which causes the pressure in the auxiliary lumen 5 to increase at least to atmospheric pressure since by opening the valve 7 fresh air is supplied to the auxiliary lumen 5” NOTE: the valve 7 is further in fluid communication with drainage through auxiliary lumen 5 lumen 3),
applying a first suction level to the chest tube drainage lumen sufficient to drain the 20fluid (paragraph 0024, “the suction pump 1 generates a negative pressure P1, normally about -30 cmH2O); 
monitoring a pressure within a drainage pathway from the chest tube drainage lumen via a pressure sensor 8 (see paragraph 0020, “The second pressure sensor 8 measures the pressure in this tube 10. The second pressure sensor 8 can also be placed in the fluid collection container 2 or the drainage lumen 3”) in communication with a controller 9 (fig. 1, controller 9 connected to pressure sensor 8 and pump 1, see paragraph 0022); and 
applying a second suction level to the chest tube drainage lumen which is different from the first suction level (paragraph 0024, “the pressure measured with the second pressure sensor 8 is P2. P2 can for example be -650 cmH2O”, also see paragraph 0009, “a control which controls a suction pump and which therefore increases the suction power of the suction pump” NOTE: an increase in suction power from a previous state is a second suction level) such that an absence of attenuation in the second suction level over 25time is indicative of an obstruction ((paragraph 0027, “the second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again. The controller 9 can then automatically decrease the suction power to normal drainage power and can afterwards close the valve 7 in order to start the normal drainage process”, which appears to teach that  returning to normal suction indicates no blockage, thus not returning to normal suction indicates blockage) in a chest tube  CT (fig. 1, drainage catheter 4, see paragraph 0019). 
Larsson is silent to wherein the chest tube relief valve has an opening pressure level, or wherein the second suction level is higher than the opening pressure level.
However, Ziegler teaches wherein a chest tube relief valve has an opening pressure level (paragraph 0009, “the valve may have certain mechanical, characteristics, including but not limited to crack pressure, such that it automatically open when a certain pressure differential exists between the first and second lumen bodies, eliminating the need for the pressure sensor and controller”, paragraph 0046, “and the reading changes to zero to -5cmH2O, the controller may open the valve to air in the valve device”), and wherein the second suction level (paragraph 0046, If they have not returned to normal indicating a blockage or slowing condition is still present, the controller may repeat the clearing procedure. This may be done repeatedly until the tubing is cleared. Alternatively, or additionally, the procedure may change if repeat clearings are necessary. For example, the magnitude of negative pressure used by the suction device to clear the tubing may be increased, and/or the negative pressure may be pulsed.) is higher than the opening pressure level of the chest tube relief valve (paragraph 0046, “if a pressure sensor near the chest is reading around -10 cmH2O to around -20 cmH2O”, the second suction level would be more negative than the range of -10 cmH2O to -20 cmH2O, and the valve opening range is 0 cmH2O to -5 cmH2O).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve disclosed in Larsson to have an opening pressure level, wherein the second suction level is higher than the opening pressure level of the chest tube relief valve, as taught and suggested by Ziegler, for the purposes of automating the relief process by opening the valves at a specified time (see Ziegler, paragraph 0046).
Regarding claim 12, Larsson discloses the method wherein receiving the fluid comprises receiving the fluid through a drainage tube DT (see annotated fig 1 below) in fluid communication with the chest tube drainage lumen 3 (fig. 1, drainage catheter 4 in communication with lumens 3 and 5).

    PNG
    media_image3.png
    286
    816
    media_image3.png
    Greyscale

Regarding claim 13, Larsson discloses wherein the chest tube further comprises a chest tube relief lumen 5 (fig. 1, auxiliary lumen 5, see paragraph 0024) in fluid communication with the chest tube drainage lumen 3 (fig. 1, relief lumen 5 in communication with lumen 3).
Regarding claim 14, Larsson discloses wherein receiving the fluid comprises inserting the chest 5tube CT within a patient body (fig. 2, catheter 4 inside body cavity T) such that a passage fluidly coupling the chest tube relief lumen to the chest tube drainage lumen is positioned within the patient body (see annotated fig. 1 below, the passage extends into the catheter 4 within cavity T).

    PNG
    media_image2.png
    286
    816
    media_image2.png
    Greyscale

Regarding claim 15, Larsson discloses wherein the chest tube relief lumen is in fluid communication with a chest tube relief valve 7 (fig. 1, valve 7 in communication with lumen 5, see paragraph 0024).
Regarding claims 16-17, Larsson discloses substantially the method of claim 1, but is silent to wherein the chest tube relief valve has a predetermined opening pressure level and wherein applying the second suction level to the chest tube drainage lumen comprises applying the second suction level to be relatively higher than the predetermined opening pressure level of the chest tube relief valve.
However, Ziegler teaches wherein a chest tube relief valve has a predetermined opening pressure level (paragraph 0046, “and the reading changes to zero to -5cmH2), the controller may open the valve to air in the valve device”), and wherein the second suction level (paragraph 0046, If they have not returned to normal indicating a blockage or slowing condition is still present, the controller may repeat the clearing procedure. This may be done repeatedly until the tubing is cleared. Alternatively, or additionally, the procedure may change if repeat clearings are necessary. For example, the magnitude of negative pressure used by the suction) is higher than the predetermined opening pressure level of the chest tube relief valve (paragraph 0046, “if a pressure sensor near the chest is reading around -10 cmH2O to around -20 cmH2O”, the second suction level would be more negative than the range of -10 cmH2O to -20 cmH2O, and the valve opening range is 0 cmH2O to -5 cmH2O).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention claimed invention to modify the relief valve disclosed in Larsson to have a predetermined opening pressure level, wherein the second suction level is higher than the predetermined opening pressure level of the chest tube relief valve, for the purposes of automating the relief process by opening the valves at a specified time (see Ziegler, paragraph 0046).
Regarding claim 18, Larsson discloses wherein applying the second suction level to the chest tube drainage lumen comprises applying the second suction level to be relatively higher than 20the first suction level (paragraph 0024, “…P1, normally about -30 cmH2O… P2 can for example be -650 cmH2O”).
Regarding claim 20, Larsson discloses substantially the method of claim 11, but fails to teach the method further comprising providing an alert when an obstruction is detected.
However, Ziegler teaches wherein a controller is configured to provide an alert when an obstruction is detected (paragraph 0035, “Pressure sensed at one or more location is used to determine whether there is an impediment to fluid flow through the system, if an impediment is detected, an audible alarm may sound, and/or the controller may automatically control the valve device is clear the drainage tube and or chest tube.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed in Larsson to provide an alert when an obstruction is detected, as taught in Ziegler, for the purposes of maintaining proper suction by alerting the clinician to allow for timely intervention (see Ziegler, paragraph 0047, When a clog is detected, the chest drainage system sounds an alarm to alert the clinician, allowing for timely intervention.”).
Regarding claims 21, Larsson fails to teach wherein applying the second suction level comprises automatically applying the second suction level on a periodic basis.
However, Ziegler teaches wherein the general clearing procedure, which may include increasing the magnitude of negative pressure, may be performed on a periodic basis (paragraph 0046, “The magnitude of negative pressure used by the suction device may be increased, and/or the negative pressure may be pulsed. The clearing procedure may be performed in response to the pressure readings or it may be done automatically on a periodic basis”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Larsson by automatically applying the second suction level on a periodic basis, as taught by Ziegler, for the purpose of providing a suitable means to continuously clear out smaller blockages that may otherwise accumulate overtime.
Regarding claim 22, Larsson fails to teach wherein the controller is further configured to automatically actuate the pump at the second suction level on a periodic basis.
However, Ziegler teaches a device for managing chest drainage (abstract) wherein the general clearing procedure, which may include increasing the magnitude of negative pressure, may be performed on a periodic basis (paragraph 0046, “The magnitude of negative pressure used by the suction device may be increased, and/or the negative pressure may be pulsed. The clearing procedure may be performed in response to the pressure readings or it may be done automatically on a periodic basis”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed in Larsson such that is it configured to automatically actuate the pump at the second suction level on a periodic basis, as taught by Ziegler, for the purpose of providing a suitable means to continuously clear out smaller blockages that may otherwise accumulate overtime. 
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument, “the valve 7 of Larsson is proffered as a chest tube relief valve but this valve is directly actuated to open and close by the controller 9… Hence, the valve 7 is opened by the controller 9 independently of any pressure difference and is instead opened for the purpose of increasing the suction power and therefore the pressure difference. In other words, the valve 7 is opened in order for the controller 9 to increase the pressure difference rather than being opened as a consequence of any pressure difference, as presently claimed”, it is noted that Applicant is simply attacking Larsson in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Larsson and Ziegler. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Larsson already teaches a chest tube relief valve, and Ziegler is cited to teach specifically that the chest tube relief valve would have an opening pressure, and that the second suction level would be higher than the opening pressure of the valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve disclosed in Larsson to have a predetermined opening pressure level, wherein the second suction level is higher than the predetermined opening pressure level of the chest tube relief valve, as taught and suggested by Ziegler, for the purposes of automating the relief process by opening the valves at a specified time (see Ziegler, paragraph 0046).
Moreover, valve 7 is considered to be a “chest tube relief valve” because it opens up the lumen to the atmosphere and reduces negative pressure applied (paragraph 0024, “The suction pump 1 generates a negative pressure P1, normally about -30 cmH2O… the first and second pressure sensors 7, 8 measure the same pressure P1…The valve 7 is opened which causes the pressure in the auxiliary lumen 5 to increase at least to atmospheric pressure since by opening the valve 7 fresh air is supplied to the auxiliary lumen 5”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785